Dr. J. W. Edgar                    Opinion No. ww-521
Commissioner of Education
Texas Education Agency             Re: Whether the phrase
Austin, Texas                          "Junior Colleges located
                                       immediately adjacen~t to
                                       state boundary lines,"
                                       as used Ian Subsection (e)
                                       &s     eetion 3. of Article
                                             , k12own as t.he Ccl-
                                       lege Tuition Law, applies
                                       to cert,ain Junior College
                                       Districts, the boundaries
                                       of which do not adjoin the
Dear Dr. Edgar:                        State boundary line.

          Your request for an opinion recites that Article
2654~ of Vernon's Civil Statutes prescribes the .tuiticn rates
to be charged at the several institutions of hig:her learning
supported in whole or in part by public funds appropriated
from the State Treasury.  Subsection (e) (3) of Section 1 of
this Article, however, provides in part:
              (1
                . . . 'and provided fdrther, that t;he
          provisions of this paragraph relating to
          non-resident student registration fees shall
          not apply to junior colleges -~_-located immeiiat.e-
                                                       I__,-
          ly adjacent   to
                 _- ...-._. State boundary
                          ------.---        lines, which in-
          stitutions shall collect Xrom each non-resident
          student who registers for twelve (12) or more
          semester or term hours of work an amount equ-f~v-
          alent to the amount charged studen~ts frcm
          Texas by similar schools in the State of which
          the said non-resident student shall be a resl-
          dent."   (Emphasis ours.)

          In view of the foregoing, you ask whether a junior
college, the boundary line of which does not adjoin the State
boundary line, but which is located in whole or part In a
countv Wr.ich does so ad.loin~,would be consldered a jun5.or coi-
lege located "immedi~ateiy adjacent to S-Late boundary lines,"
within the meani.ng ofi;he above quoted statutory ,provj~sio!-;.
Dr. J, W. Edgar, page 2   WJ-521)


          As was pointed out in the case of Lone v, London
g2Lancashire Indemnity Co. of America, C,C,A. Ohio, 119 F.2d
8. the phrase nimmediately adjacent" is synonymous with the
phr&,e "i&mediately adjoining" and excludes-the-existence of
any intervening space. Ry the use of the adverb %nmediately"
in conjunction with the word "adjacent" we believe that the
Legislature intended that there should be direct contact be-
tween the boundary line of the Junior College District and the
State boundary line. Steel Products Corp. v0 Zbvtoniewski
70 N,W,2d 671, 270 Wis. 245; Parsons v. Town of Wethersfieid,
60 A.2d 771, 135 Corm, 24 4 A.L.R. 2d 330; Pickens v. Wary-
land C ualtv CQ    2 N.W !?d593. It would not suffice for the
Juniora~ollene Diitrict co be located in a co'untythe ~bounda-
ries of which were contiguous to the State boundary line.
          This view is consistent with the administrative con-
struction which has been given this section of Article 2654~
since its enactment by Acts, 50th Legislature, Regular Session,
1947, Chapter 218, page 391.
          You are accordingly advised that it is our opinion
that a Junior College is not immediately adjacent to the State
boundary line unless the boundary line of the Junior College
District adjoins or makes direct contact with the State boun-
dary line.


          A Junior College is not immediately adjacent
     to the State boundary line within the meaning of
     Subsection (e) (3) of Section 1 of Article 2654~
     unless the boundary line of the Junior College
     District adjoins or makes direct contact with ths
     State boundary line.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas



                                    Leonard Passmore
                                    Assistant
LP:mfh:wb
Dr. J. W. Edgar, page 3   (WW-521)


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Wm. R. Hemphill
William E. Allen
Thomas Burrus
REKCEWEDFOR   THEATTORREYGEHERAL
BY:   W. V. Geppcrt